Citation Nr: 0529236	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a spinal cord 
injury.

2.  Entitlement to service connection for right leg tingling 
and numbness secondary to a spinal or injury.

3.  Entitlement to service connection for tingling in the 
shoulders bilaterally and the neck secondary to a spinal cord 
injury.

4.  Entitlement to service connection for a right ankle 
sprain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1977 through 
February 1987, followed by unverified reserve component 
service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the claims.  

The veteran provided testimony at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in June 
2005, a transcript of which is of record.  In pertinent part, 
the veteran's representative requested that the appeal remain 
open for 30 days following the hearing so that the veteran 
could submit additional evidence.  The appeal remained open 
for an additional 30 days, but no additional evidence was 
received.  

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.



REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In the instant case, the Board finds that additional 
development is required in order to comply with the duty to 
assist.

The veteran contends that an injury she incurred in service 
resulted in a chronic spinal cord disorder, with right leg, 
bilateral shoulder, and neck symptoms secondary to that 
spinal cord disorder.  The service medical records support 
the veteran's contention that she incurred a blow to the head 
during service.  The veteran and her representative contend 
that the veteran is entitled to medical opinion as to the 
likelihood that a current spinal cord disorder or shoulder, 
leg, or neck symptoms are etiologically related to the in-
service injury or are secondary to residuals of that injury.  
The Board agrees.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran also contends that she has current residuals of a 
right ankle injury she incurred in service.  The service 
clinical records support the veteran's contention that she 
incurred a right ankle injury in service.  She is entitled to 
medical opinion as to the likelihood that she has current 
residuals of that injury.  Id.

As VA examination has been deemed necessary in this case, the 
veteran is hereby formed that 38 C.F.R. §  3.326 (a) provides 
that individuals for the examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record, and, in this case, could result in denial 
of the claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The veteran should be offered the 
opportunity to provide any additional 
evidence relevant to her medical 
condition or observable symptoms 
following her service discharge in 1987, 
including identifying any providers who 
may have treated her proximate to her 
service discharge.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  The veteran should be afforded VA 
examination(s) as necessary to determine 
whether she has a spinal cord injury, and 
if so, the likelihood that the current 
spinal cord disorder is etiologically 
related to the veteran's service or any 
incident thereof.  The claims folder 
should be sent to the examiner for review 
of pertinent documents therein, to 
include the veteran's service medical 
records and her contentions.  Any 
necessary diagnostic examinations or 
study should be conducted.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or greater likelihood) 
that a spinal cord disorder currently 
manifested was incurred in or as a result 
of the veteran's period of active duty.  
The examiner should explain the rationale 
for the opinion expressed.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

If the examiner concludes that it is at 
least as likely as not that the veteran 
incurred a current spinal cord disorder 
during her service or as a result of any 
incident thereof, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has right leg symptoms, to include 
tingling and numbness, secondary to a 
spinal or injury, and whether it is at 
least as likely as not that the veteran 
has shoulder symptoms related to that 
spinal cord injury or disorder.

3.  The veteran should be afforded VA 
examination as necessary to determine 
whether she has a current right ankle 
disorder, and if so, the likelihood that 
the current right ankle disorder is 
etiologically related to her service or 
any incident thereof.  The claims folder 
should be sent to the examiner for review 
of pertinent documents therein, to 
include the veteran's service medical 
records and her contentions.  Any 
necessary diagnostic examinations or 
study should be conducted.  The examiner 
should be as to provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
the veteran has a current right ankle 
disorder which was incurred in or as a 
result of the veteran's period of active 
duty.  The examiner should explain the 
rationale for the opinion expressed.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the claims folder should 
be reviewed to insure that the foregoing 
requested development has been completed.  
In particular, the examination reports 
should be reviewed to insure that the 
reports are responsive to and in 
compliance with the directives of this 
remand, and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the issues 
on appeal should be readjudicated in 
light of additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the Statement of the Case (SOC) in March 
2004, and provides an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John Kitlas
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 

